United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      October 7, 2005

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 04-60750
                             Summary Calendar


                              ZHU DI ZHANG,

                                                                Petitioner,

                                  versus

             ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                                Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A77 316 786
                         --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Zhu Di Zhang, a citizen of China, petitions for review of an

order from the Board of Immigration Appeals affirming, without

opinion, the immigration judge’s decision to deny his application

for asylum, withholding of removal, and relief under the Convention

Against Torture.     Zhang argues that the IJ erroneously concluded

that he was not credible and ignored his substantial evidence that

he faced persecution in China based on his religion.

     Zhang     initially   told   immigration     authorities     in    sworn

statements that he came to the United States to work and that he


     *
             Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
did not fear persecution on religious grounds.    The IJ determined

that Zhang was not credible because the religious persecution claim

was fabricated and developed only after Zhang arrived in the United

States.    The IJ concluded that Zhang’s application for asylum was

frivolous.     The IJ rejected, as likewise unsupported, Zhang’s

claims for relief under the U.N. Convention against torture.

      “We give great deference to an IJ's decisions concerning an

alien’s credibility.”   Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir.

2002).    In this regard, we have made it emphatically clear that we

“will not review decisions turning purely on the immigration

judge’s assessment of the alien petitioner’s credibility.” Chun v.

I.N.S., 40 F.3d 76, 78 (5th Cir. 1994) (quotation omitted).    Based

on the record, we conclude that the IJ’s decision is supported by

substantial evidence and the record does not "compel[]" a contrary

conclusion.    Id.

     PETITION DENIED.




                                  2